

REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of May 27, 2011, by and among WaferGen Bio-systems, Inc., a Nevada
corporation (the “Company”) and the persons who have executed the signature
page(s) hereto (each, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS:
 
WHEREAS, the Company has entered into that certain Purchase Agreement with the
Purchasers (the “Purchase Agreement”) pursuant to which the Purchasers are
acquiring from the Company shares of Series A-1 Convertible Preferred Stock, par
value $0.001 per share, of the Company (“Series A-1 Preferred Stock”), certain
Convertible Promissory Notes of the Company (the “Notes”) convertible into
Series A-2 Convertible Preferred Stock, par value $0.001 per share of the
Company (“Series A-2 Preferred Stock”, together with the Series A-1 Preferred
Stock, collectively, the “Series A Preferred”), and certain warrants to purchase
shares of Common Stock (as defined below) of the Company (the “Warrants”), as
described in the Purchase Agreement; and
 
WHEREAS, in furtherance of the Purchase Agreement, the parties hereto are
entering into this Agreement, pursuant to which the Company will provide certain
registration rights under the Securities Act (as defined below) with respect to
the shares of Common Stock issuable upon conversion of the Series A Preferred
and/or upon the exercise of the Warrants, as the case may be.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(e) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that
sales pursuant to such Registration Statement or a new or amended Registration
Statement may resume.  To the extent that any Blackout Period lasts more than 30
Trading Days at a time or is implemented more than three times in any
twelve-month period, such Blackout Period shall be considered as part of an
Event (as defined below) determination.
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.

 
 

--------------------------------------------------------------------------------

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Commission Guidance” means (i) any publicly-available or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.
 
“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by Contract or otherwise. The term “controlled” shall have a
correlative meaning.
 
“Conversion Shares” means the shares of Common Stock issued or issuable upon
conversion of the Series A Preferred and the Note Shares.
 
“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.
 
“Effectiveness Deadline” means with respect to any Registration Statement filed
hereunder, the earlier of the following (except as otherwise provided in this
Agreement): (i) the 5th Trading Day following the date that the Commission
notifies the Company that such Registration Statement will not be reviewed or is
no longer subject to review or comment or (ii) in the event the Commission
reviews such Registration Statement, the 90th day following the filing date of
such Registration Statement; provided, that if in any case the Effectiveness
Deadline falls on a Saturday, Sunday or any other day which shall be a legal
holiday or a day on which the Commission is authorized or required by law or
other government actions to close, the Effectiveness Deadline shall be the
following Business Day
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.
 
“Filing Deadline” means (a) with respect to the Initial Registration Statement
required hereunder, the 30th Business Day following the closing of the
transactions pursuant to the Purchase Agreement; and (b) with respect to any
Additional Registration Statement required hereunder, the 10th Trading Day after
the date that the Company is allowed to file such Additional Registration
Statement by the Commission or Commission Guidance provided to the Company.

 
2

--------------------------------------------------------------------------------

 

“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.
 
“Majority Holders” means at any time Holders representing at least sixty-seven
percent (67%) of then Registrable Securities.
 
“Note Shares” means the shares of Series A-2 Preferred Stock issued or issuable
upon conversion of the Notes.
 
“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
 
“Person” means any natural person, general or limited partnership, trust,
corporation, limited liability company, firm, association, governmental
authority or other legal entity.
 
“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(b), the right of each Holder to include the Registrable Securities
of such Holder in such registration.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
 
“Registrable Securities” means the Conversion Shares and the Warrant Shares.
 
 “Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.
 
“Trading Day” means any day on which such national securities exchange, the OTC
Bulletin Board or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
2.           Term.  This Agreement shall terminate on the earliest of: (i) two
years from the Effective Date; (ii) such date on which all Registrable
Securities held or entitled to be held upon exercise by every Holder may
immediately be sold under Rule 144 during any ninety (90) day period; or (iii)
the date otherwise terminated as provided herein.

 
3

--------------------------------------------------------------------------------

 

3.           Registration.
 
(a)           Registration on Form S-1.  Subject to the terms and conditions of
this Agreement, as promptly as possible after the date hereof, but in any event
on or prior to the Filing Deadline, the Company shall prepare and file with the
Commission a registration statement covering the resale of the Registrable
Securities (the “Initial Registration Statement”).  The Registration Statement
filed hereunder shall be on Form S−1 or Form S-3 if the Company is then eligible
to use such form, or other applicable form.  The Initial Registration Statement,
and any other registration statement filed pursuant to this Agreement, shall
include a plan of distribution substantially in the form set forth in Exhibit A
(the “Plan of Distribution”), except if otherwise directed by the Purchasers or
required by the Commission.  Notwithstanding the registration obligations set
forth in this Section 3(a), if the Commission informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415
under the Securities Act, be registered for resale as a secondary offering on a
single registration statement, the Company agrees to promptly (i) inform each of
the Holders thereof and use its reasonable best efforts to file amendments to
the Initial Registration Statement as required by the Commission and/or (ii)
withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the Commission,
on Form S-1 or Form S-3 if the Company is then eligible to use such form or such
other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use reasonable
best efforts to cause the registration of all of the Registrable Securities in
accordance with the Commission Guidance, including without limitation,
Compliance and Disclosure Interpretation 612.09.  Notwithstanding any other
provision of this Agreement to the contrary, if any Commission Guidance sets
forth a limitation of the number of Registrable Securities permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater number of Registrable
Securities), unless otherwise directed in writing by a Holder as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Registration Statement will first be reduced by Registrable Securities
represented by Warrant Shares (applied, in the case that some Warrant Shares may
be registered, to the Holders on a pro rata basis based on the total number of
unregistered Warrant Shares held by such Holders), and second by Registrable
Securities represented by the Conversion Shares issuable upon conversion of the
Note Shares (applied, in the case that some such Conversion Shares may be
registered, to the Holders on a pro rata basis based on the total number of such
unregistered Conversion Shares held by such Holders), and third by Registrable
Securities represented by the remaining Conversion Shares (applied to the
Holders on a pro rata basis based on the total number of unregistered Conversion
Shares held by such Holders).  In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use reasonable best
efforts to file with the Commission, as promptly as allowed by the Commission or
Commission Guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-1 or Form S-3 if the
Company is then eligible to use such form or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the “Additional Registration Statements”).  For purposes
of this Agreement, the Initial Registration Statement, any New Registration
Statement and any Additional Registration Statement may be referred to as a
“Registration Statement.”

 
4

--------------------------------------------------------------------------------

 

(b)         Effectiveness of Registration Statement.
 
1.           The Company shall use reasonable best efforts to have the Initial
Registration Statement or the New Registration Statement, as the case may be,
declared effective by the Commission as promptly as reasonably possible after
the filing thereof, buy in any event on or prior to the Effectiveness Deadline.
 
2.           The Company shall promptly notify the Holders via facsimile or
electronic mail of a “.pdf” format data file of the effectiveness of the
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the Commission, which date of confirmation shall be
the date requested for effectiveness of such Registration Statement.  The
Company shall, by 9:30 A.M. New York City time on the first Trading Day after
the Effective Date, file a final Prospectus with the Commission, as required by
Rule 424(b) under the Securities Act.  Failure to so notify the Holders on or
before the second Trading Day after such notification or effectiveness or
failure to file a final prospectus as aforesaid shall be deemed an Event under
Section 3(c).
 
(c)         Events.  If: (i) any Registration Statement is not filed with the
Commission on or prior to its applicable Filing Deadline, (ii) any Registration
Statement is not declared effective by the Commission (or otherwise does not
become effective) for any reason on or prior to its applicable Effectiveness
Deadline or (iii) after any Registration Statement is declared effective, the
Holders are not permitted to utilize the Prospectus to resell such Registrable
Securities for any reason (including, without limitation, by reason of a stop
order or the Company’s failure to update the Registration Statement) for more
than an aggregate of thirty (30) consecutive Trading Days or forty-five (45)
Trading Days (which need not be consecutive days) during any twelve (12) month
period, (any such failure or breach in clauses (i) through (iii) above being
referred to as an “Event,” and, for purposes of clauses (i) or (ii), the date on
which such Event occurs, or for purposes of clause (iii), the date on which such
thirty (30) or forty-five (45) calendar day period is exceeded, being referred
to as an “Event Date”), then in addition to any other rights the Holders may
have hereunder or under applicable law, (x) on each Event Date the Company shall
pay to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1% of the aggregate purchase price paid by such Holder under
the Purchase Agreement for its Series A-1 Preferred Stock, Warrants and Notes
(the “Purchase Price”); and (y) on each monthly anniversary of each such Event
Date thereof (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to 1%
of the Purchase Price.  It shall be a condition precedent to the obligations of
the Company to pay any liquidated damages pursuant to this Section 3(c) with
respect to the Registrable Securities of any Holder that such Holder shall
furnish to the Company such information regarding itself and the Registrable
Securities held by it.  The partial liquidated damages pursuant to the terms
hereof shall apply on a pro rata basis for any portion of a month prior to the
cure of an Event.  Notwithstanding the foregoing, the maximum payment to any
Holder associated with all Events in the aggregate shall not exceed (i) in any
30-day period following an Event Date, an aggregate of 1% of the Purchase Price
and (ii) 10% of the Purchase Price.

 
5

--------------------------------------------------------------------------------

 

(d)         Piggyback Registration.    Piggyback Registration rights shall apply
to any Registrable Securities that are removed from the Registration Statement
as a result of a requirement by the Commission.  If, after the Effective Date,
the Company shall determine to register for sale for cash any of its Common
Stock, for its own account or for the account of others (other than the
Holders), other than (x) a registration relating solely to employee benefit
plans or securities issued or issuable to employees, consultants (to the extent
the securities owned or to be owned by such consultants could be registered on
Form S-8) or any of their Family Members (including a registration on Form S-8)
or (y) a registration relating solely to a Securities Act Rule 145 transaction
or a registration on Form S-4 in connection with a merger, acquisition,
divestiture, reorganization or similar event, then the Company shall promptly
give to the Holders written notice thereof (and in no event shall such notice be
given less than 20 calendar days prior to the filing of such registration
statement), and shall, subject to Section 3(c), include as a Piggyback
Registration all of the Registrable Securities specified in a written request
delivered by the Holder thereof within 10 calendar days after delivery to the
Holder of such written notice from the Company. However, the Company may,
without the consent of the Holders, withdraw such registration statement prior
to its becoming effective if the Company or such other selling stockholders have
elected to abandon the proposal to register the securities proposed to be
registered thereby.  Nothing herein shall preclude the Company from filing
another registration statement at any time.
 
(e)         Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Holders of the Registrable Securities eligible for inclusion in such
Registration Statement pursuant to Section 3(b).  In that event, the right of
any Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or such other selling stockholders, as
applicable.  Notwithstanding any other provision of this Section, if the
underwriter or the Company determines that marketing factors require a
limitation on the number of shares of Common Stock or the amount of other
securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting.  The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities through such underwriting or have indicated
to the Company their decision not to do so), and indicate to each such Holder
the number of shares of Registrable Securities that may be included in the
registration and underwriting, if any. The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Holders as follows:
 
1.           If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein;
and

 
6

--------------------------------------------------------------------------------

 

2.           If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company
(other than the Holders), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein.
 
No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.
 
4.           Registration Procedures for Registrable Securities.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement.  At its expense with respect to the Registration
Statement, the Company will:
 
(a)         use its commercially reasonable efforts to cause any Registration
Statement to remain effective until the earlier of (i) the date on which all of
the Registrable Securities covered by the Registration Statements have been sold
by the Holders pursuant to a Registration Statement filed pursuant to this
Agreement (but not before the expiration of the applicable prospectus delivery
requirements), (ii) the date on which either all of the Registrable Securities
are distributed or saleable to the public without volume or manner of sale
limitations pursuant to Rule 144 and without the requirement for the Company to
be in compliance with the current public information requirements under Rule 144
(the “Effectiveness Period”).  Each Holder agrees to furnish to the Company a
completed questionnaire (a “Selling Securityholder Questionnaire”) not later
than five (5) Business Days following the date on which such Holder receives the
form of Selling Securityholder Questionnaire with respect to such Registration
Statement;
 
(b)           (i)           prepare and file with the Commission such
amendments, including post-effective amendments, to any Registration Statement
filed pursuant to this Agreement and any Prospectus used in connection therewith
as may be necessary to keep such Registration Statement continuously effective
as to the applicable Registrable Securities for the Effectiveness Period and
prepare and file with the Commission such Additional Registration Statements
necessary in order to register for resale under the Securities Act all of the
Registrable Securities; (ii) cause the related Prospectus of any Registration
Statement filed pursuant to this Agreement to be amended or supplemented by any
required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424 under the Securities Act; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
each Registration Statement or any amendment thereto and, as promptly as
reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as selling stockholders named in such
Registration Statement but not any comments that would result in the disclosure
to the Holders of material and non-public information concerning the Company;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to each Registration Statement filed
pursuant to this Agreement and the disposition of all Registrable Securities
covered by such Registration Statement.

 
7

--------------------------------------------------------------------------------

 

(c)           furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;
 
(d)           use its commercially reasonable efforts to register or qualify
such registration under such other applicable securities laws of such
jurisdictions as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph or qualify as a dealer
in securities under the securities laws of such jurisdiction, (ii) subject
itself to taxation in any such jurisdiction, or (iii) consent to general service
of process in any such jurisdiction.
 
(e)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities, the disposition of which requires
delivery of a prospectus relating thereto under the Securities Act, of the
happening of any event, which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;
 
(f)            comply, and continue to comply during the Effectiveness Period,
in all material respects with the Securities Act and the Exchange Act and with
all applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 
8

--------------------------------------------------------------------------------

 

(g)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;
 
(h)           use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
OTC Bulletin Board or such other principal securities market on which securities
of the same class or series issued by the Company are then listed or traded;
 
(i)            provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;
 
(j)            cooperate with the Holders of Registrable Securities being
offered pursuant to the Registration Statement to issue and deliver, or cause
its transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request;
 
(k)           during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and
 
(l)            take all other reasonable actions necessary to expedite and
facilitate the disposition by the Holders of the Registrable Securities pursuant
to the Registration Statement during the term of this Agreement.
 
5.           Suspension of Offers and Sales.  Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 4(e) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(e) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
6.           Registration Expenses.  The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided in this Section and Section 9, the Company shall not be responsible for
the expenses of any attorney or other advisor employed by a Holder.

 
9

--------------------------------------------------------------------------------

 

7.           Assignment of Rights.  No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
with respect to its Registrable Securities without such consent to a Permitted
Assignee as long as:  (a) such transfer or assignment is effected in accordance
with applicable securities laws; (b) such transferee or assignee agrees in
writing to become subject to the terms of this Agreement; and (c) such Holder
notifies the Company in writing of such transfer or assignment, stating the name
and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such rights are being transferred or assigned.
 
8.           Information by Holder.  A Holder shall provide to the Company all
such information, including information regarding such Holder and the
distribution proposed by such Holder, and all such materials, including a
Selling Securityholder Questionnaire and updates thereto, as may be requested,
and take all such action, in each case as may be required or reasonably
requested in order to permit the Company to comply with all applicable
requirements of the Securities Act, the Exchange Act and any applicable
regulatory or self-regulatory authority and the obligations and requirements of
this Agreement, such provision of information and materials to be a condition
precedent to the obligations of the Company pursuant to this Agreement to
register the Registrable Securities held by such Holder.
 
9.           Indemnification.
 
(a)           In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement of any material fact contained in any registration statement prepared
and filed by the Company under which Registrable Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
any omission to state therein a material fact required to be stated or necessary
to make the statements therein in light of the circumstances in which they were
made not misleading, or any violation by the Company of the Securities Act, the
Exchange Act or any state securities laws or any rule or regulation promulgated
under such laws in connection with any such registration, and the Company shall
reimburse the Holder, and each such director, officer, partner, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided, that the Company shall
not be liable in any such case (i) to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by such Holder specifically
for use in the preparation thereof or (ii) if the person asserting any such
loss, claim, damage, liability (or action or proceeding in respect thereof) who
purchased the Registrable Securities that are the subject thereof did not
receive a copy of an amended preliminary prospectus or the final prospectus (or
the final prospectus as amended or supplemented) at or prior to the written
confirmation of the sale of such Registrable Securities to such person because
of the failure of such Holder or underwriter to so provide such amended
preliminary or final prospectus and the untrue statement or omission of a
material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.  The Company shall notify the Holders
promptly of any such actions or proceedings of which the Company is aware in
connection with any registration statement filed pursuant to this Agreement.

 
10

--------------------------------------------------------------------------------

 

(b)           As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder severally,
and not jointly, agrees to be bound by the terms of this Section 9 and to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, each of its directors, officers, partners, legal counsel and
accountants and each underwriter, if any, and each other person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company or any such director, officer, partner, legal counsel, accountant,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished by the Holder specifically for use in the
preparation thereof, and such Holder shall reimburse the Company, and the
Company’s directors, officers, partners, legal counsel, accountants,
underwriters, and control persons for any legal or other expenses reasonably
incurred by them in connection with investigating, defending, or settling any
such loss, claim, damage, liability, action, or proceeding; provided, however,
that indemnity obligation contained in this Section 9(b) shall in no event
exceed the amount of the net proceeds received by such Holder as a result of the
sale of such Holder’s Registrable Securities pursuant to such registration
statement.  Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer, partner, legal counsel, accountant, underwriter or controlling person
and shall survive the transfer by any Holder of such shares.

 
11

--------------------------------------------------------------------------------

 

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section 9 (including any governmental action), such indemnified party shall, if
a claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section 9, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice.  In case any such action is brought
against an indemnified party, unless in the reasonable judgment of counsel to
such indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, in which case the indemnified party shall be entitled to retain
its own counsel at the expense of such indemnifying party, provided, that no
indemnifying party shall be responsible for the fees and expenses of more than
one separate counsel (together with appropriate local counsel) for all
indemnified parties.  Neither an indemnified nor an indemnifying party shall be
liable for any settlement of any action or proceeding effected without its
consent.  No indemnifying party shall, without the consent of the indemnified
party, consent to entry of any judgment or enter into any settlement, which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or litigation.  Notwithstanding anything to the contrary set forth
herein, and without limiting any of the rights set forth above, in any event any
party shall have the right to retain, at its own expense, counsel with respect
to the defense of a claim. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
 
(d)           If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 9(a) and (b), the indemnification
required by Sections 9(a) and 9(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.
 
(e)           If the indemnification provided for in Section 9(a) or 9(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

 
12

--------------------------------------------------------------------------------

 

(f)            Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(g)           Other Indemnification.  Indemnification similar to that specified
in this Section 9 (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.
 
10.         Rule 144.  With a view to making available to the Holders the
benefits of Rule 144 and any other rule or regulation of the Commission that may
at any time permit the Holders to sell Registrable Securities to the public
without registration, as long as any Holder owns Registrable Securities, the
Company shall use its best efforts to (i) timely file all reports required to be
filed by the Company after the date hereof pursuant to Section 13(a) or 15(d) of
the Exchange Act or, if the Company is not required to file reports pursuant to
Section 13(a) or 15(d) of the Exchange Act, it will prepare and furnish to the
Holders and make publicly available the information specified in Rule 144(c)(2)
promulgated under the Securities Act, including, without limitation, annual and
quarterly financial statements, together with a discussion and analysis of such
financial statements in form and substance substantially similar to those that
would otherwise be required to be included in reports required by Section 13(a)
or 15(d) of the Exchange Act, as well as any other information required thereby,
in the time period that such filings would have been required to have been made
under the Exchange Act, and (ii) furnish to the Holder upon request, as long as
such Holder owns any Registrable Securities, (A) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144 and of the Securities Act and the Exchange Act, and (B) such other
information as may be reasonably requested in order to avail such Holder of any
rule or regulation of the Commission that permits the sale of any such
Registrable Securities without registration.
 
11.         Independent Nature of Each Purchaser’s Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 
13

--------------------------------------------------------------------------------

 

12.         Underwritten Offering.
 
(a)           If an offering pursuant to a Registration Statement is to be
underwritten, the Company shall enter into any necessary agreements in
connection therewith (including an underwriting agreement containing customary
representations, warranties, and agreements).
 
(b)           To the extent any Holders (“Initiating Party”) intend to
distribute Registrable Securities covered by any Registration Statement filed
pursuant to this Agreement in an underwritten public offering, all Holders
proposing to distribute their securities through such underwriting shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting.  Notwithstanding any other
provision of this Agreement, if the underwriter advises an Initiating Party in
writing that marketing factors require a limitation on the number of shares to
be underwritten, then the Initiating Party shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders thereof, including the
Initiating Party, in proportion (as nearly as practicable) to the amount of
Registrable Securities owned by each Holder and to be included in the
underwriting; provided, however, that the number of shares of Registrable
Securities to be included in such underwriting shall not be reduced unless all
other securities, if any, including without limitation securities proposed to be
registered and issued by the Company are first entirely excluded from the
underwriting.
 
13.         Miscellaneous.
 
(a)           No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements.  Neither the Company nor any of its security holders
(other than the Holders in such capacity pursuant hereto) may include securities
of the Company in a Registration Statement other than the Registrable
Securities, and the Company shall not enter into any agreement that permits
other securities of the Company to be registered on any Registration Statement
filed pursuant to this Agreement.  The Company shall not file with the
Commission a registration statement relating to an offering for its own account
under the Securities Act of any of its equity securities other than a
registration statement on Form S-8 or, in connection with an acquisition, on
Form S-4 until the date that is thirty (30) days after all of the Registrable
Securities have been registered on an effective Registration Statement.
 
(b)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, both substantive and
remedial, without regard to New York conflicts of law principles. Any judicial
proceeding brought against the Company or any of the other parties to this
Agreement or any dispute arising out of this Agreement or any matter related
hereto shall be brought in the courts of the State of New York, New York County,
or in the United States District Court for the Southern District of New York
and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.
 
(c)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.

 
14

--------------------------------------------------------------------------------

 

(d)           Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.
 
(e)           No Inconsistent Agreements.  The Company has not entered, as of
the date hereof, and shall not enter, on or after the date of this Agreement,
into any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.
 
(f)            Entire Agreement.  This Agreement, together with the Purchase
Agreement, including schedules and exhibits thereto, and the other documents
referred to therein or that specifically indicate that they were delivered to
the Purchasers in connection with the Purchase Agreement, constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.
 
(g)           Notices, etc. All notices or other communications which are
required or permitted under this Agreement shall be in writing and sufficient if
transmitted by hand delivery, by facsimile transmission, by registered or
certified mail, postage pre-paid, by electronic mail, or by nationally
recognized overnight carrier, to the persons at the addresses set forth below
(or at such other address as a party hereto shall have furnished to the other
parties in writing in accordance with the notice provisions hereunder), and
shall be deemed to have been delivered (i) if transmitted by hand delivery, as
of the date delivered, (ii) if transmitted by facsimile or electronic mail, as
of the date so transmitted with an automated confirmation of delivery, (iii) if
transmitted by nationally recognized overnight carrier, as of the Business Day
following the date of delivery to the carrier, and (iv) if transmitted by
registered or certified mail, postage pre-paid, on the third Business Day
following posting with the U.S. Postal Service:
 
If to the Company to:


WaferGen Bio-systems, Inc.
7400 Paseo Padre Parkway
Fremont, CA  94555
Attention:  Don Huffman, Chief Financial Officer
Facsimile:   (510) 651-4599


with copy to:


Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention:  John M. Rafferty, Esq.
Facsimile:  (415) 268-7522


if to a Purchaser:


to such Purchaser at the address set forth on the signature page hereto.

 
15

--------------------------------------------------------------------------------

 


(h)           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.
 
(i)            Severability. In the case any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j)            Amendments. The provisions of this Agreement may be amended at
any time and from time to time, and particular provisions of this Agreement may
be waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Purchasers acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Purchasers under this Agreement.
 
(k)           Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Any signature page of any such counterpart, or any
electronic facsimile thereof, may be attached or appended to any other
counterpart to complete a fully executed counterpart of this Agreement, and any
telecopy or other facsimile transmission of any signature shall be deemed an
original.
 
[SIGNATURE PAGES FOLLOW]

 
16

--------------------------------------------------------------------------------

 
 
This Registration Rights Agreement is hereby executed as of the date first above
written.



 
COMPANY:
     
WAFERGEN BIO-SYSTEMS, INC.
     
By:
/s/ Alnoor Shivji
 
Name: 
Alnoor Shivji
 
Title:
Chief Executive Officer



[Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 

This Registration Rights Agreement is hereby executed as of the date first above
written.



 
PURCHASER:
     
THE SHIVJI FAMILY TRUST DATED JUNE 12, 2000
     
By:
/s/ Alnoor Shivji
   
Name: 
Alnoor Shivji
   
Title:
Trustee
   



[Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 

This Registration Rights Agreement is hereby executed as of the date first above
written.



 
PURCHASER:
     
ROBERT CORADINI
     
/s/ Robert Coradini
 
Name: Robert Coradini
   



[Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 


This Registration Rights Agreement is hereby executed as of the date first above
written.



 
PURCHASER:
     
CIBC TRUST COMPANY (BAHAMAS)
 
LIMITED AS TRUSTEE
     
By:
/s/ Helen M. Carroll & Linda G. Williams
   
Name:
Helen M. Carroll & Linda G. Williams
   
Title:
Authorised Signatories
             
KANTER FAMILY FOUNDATION
         
By:
/s/ Joel Kanter     
Name:
Joel Kanter     
Title:
President                   
JOEL KANTER
         
By:
/s/ Joel Kanter 



[Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 


This Registration Rights Agreement is hereby executed as of the date first above
written.



 
PURCHASERS:
     
BIOMEDICAL VALUE FUND, L.P.
 
By:
Great Point Partners, LLC, its investment manager
         
By:
/s/ David E. Kroin
     
Name:  David E. Kroin
     
Title:    Managing Director
     
BIOMEDICAL INSTITUTIONAL VALUE FUND. L.P.
 
By:
Great Point Partners, LLC, its investment manager
         
By:
/s/ David E. Kroin
     
Name:  David E. Kroin
     
Title:    Managing Director
     
BIOMEDICAL OFFSHORE VALUE FUND, LTD.
 
By:
Great Point Partners, LLC, its investment manager
         
By:
/s/ David E. Kroin
     
Name:  David E. Kroin
     
Title:    Managing Director
     
WS INVESTMENTS III, LLC
 
By:
Great Point Partners, LLC, its investment manager
         
By:
/s/ David E. Kroin
     
Name:  David E. Kroin
     
Title:    Managing Director
     
DAVID J. MORRISON
       
By:
Great Point Partners, LLC, its investment manager
         
By:
/s/ David E. Kroin
     
Name:  David E. Kroin
     
Title:    Managing Director



[Registration Rights Agreement]

 
 

--------------------------------------------------------------------------------

 


This Registration Rights Agreement is hereby executed as of the date first above
written.



 
PURCHASERS:
     
CLASS D SERIES OF GEF-PS, L.P.
 
By:
Great Point Partners, LLC, its investment manager
         
By:
/s/ David E. Kroin
     
Name:  David E. Kroin
     
Title:    Managing Director
     
LYRICAL MULTI-MANAGER FUND, L.P.
 
By:
Great Point Partners, LLC, its investment manager
         
By:
/s/ David E. Kroin
     
Name:  David E. Kroin
     
Title:    Managing Director
     
JEFFREY R. JAY, TRUSTEE FOR THE BENEFIT OF
 
THOMAS C. JAY QPERT
       
By:
/s/ Jeffrey R. Jay
   
Name:
   
Title:
     
JEFFREY R.JAY. TRUSTEE FOR THE BENEFIT OF
 
CAROLYN JAY TRUST
     
By:
/s/ Jeffrey R. Jay
   
Name:
   
Title:
     
JEFFREY R. JAY, TRUSTEE FOR THE BENEFIT OF
 
JR JAY JR TRUST
       
By:
/s/ Jeffrey R. Jay
   
Name:
   
Title:
     
JEFFREY R. JAY
     
By:
/s/ Jeffrey R. Jay



 [Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 

This Registration Rights Agreement is hereby executed as of the date first above
written.



 
PURCHASERS:
     
DEERFIELD SPECIAL SITUATION FUND, L.P.
 
By:
Deerfield Capital, L.P.
   
General Partner
   
By:
J.E. Flynn Capital, LLC
     
General Partner
             
By:
/s/ James E. Flynn
       
Name: James E. Flynn
       
Title: President
     
DEERFIELD SPECIAL SITUATIONS FUND
 
INTERNATIONAL LIMITED
     
By:
/s/ James E. Flynn
   
Name: James E. Flynn
   
Title:   Director
     
DEERFIELD PRIVATE DESIGN FUND II, L.P.
 
By:
Deerfield Capital, L.P.
   
General Partner
   
By:
J.E. Flynn Capital, LLC
     
General Partner
             
By:
/s/ James E. Flynn
       
Name: James E. Flynn
       
Title:   President
     
DEERFIELD PRIVATE DESIGN 
INTERNATIONAL II, L.P.
 
By:
Deerfield Capital, L.P.
   
General Partner
   
By:
J.E. Flynn Capital, LLC
     
General Partner
             
By:
/s/ James E. Flynn
       
Name: James E. Flynn
       
Title:   President



[Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 


This Registration Rights Agreement is hereby executed as of the date first above
written.



 
PURCHASERS:
     
PAUL SCHIMMEL ROLLOVER IRA
     
By:
/s/ Paul Schimmel     
Name:
   
Title:
     
MERLIN NEXUS III, LP
 
By: Merilin Nexus III, LLC (Its General Partner)
       
By:
/s/ Dominique Semon
     
Name: DOMINIQUE SEMON
     
Title:



[Registration Rights Agreement]

 
 

--------------------------------------------------------------------------------

 